Citation Nr: 0208627	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  00-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for residuals of a 
right collar bone fracture.

3.  Entitlement to service connection for residuals of a left 
foot fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from January 
1973 to November 1978, and his DD Form 214 indicates an 
additional two months and fourteen days of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence suggesting a 
causal relationship between the veteran's current 
degenerative disc disease of the lumbar spine and service.

3.  The veteran has not been shown to currently suffer from 
residuals of a right collar bone fracture.

4.  The veteran has not been shown to currently suffer from 
residuals of a left foot fracture.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  Residuals of a right collar bone fracture were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

3.  Residuals of a left foot fracture were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran.  Although the veteran has not been 
afforded a VA examination in conjunction with his claims, the 
Board finds that, for reasons described in greater detail 
below, such an examination is not "necessary" under 
38 U.S.C.A. § 5103A(d).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the January 
2000 Statement of the Case and the December 2001 Supplemental 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  Specifically, the RO informed the veteran of 
the relevant laws and regulations and described factual 
scenarios under which the grant of the benefits sought on 
appeal would be warranted.

Additionally, the Board observes that, in the December 2001 
Supplemental Statement of the Case, the veteran's claims were 
considered under the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A (West 1991 & Supp. 2001).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2001). 

The Board has reviewed the veteran's service medical records 
and notes that he was treated for low back trauma on several 
occasions between October and December of 1973.  However, no 
further in-service low back treatment was indicated.  A 
November 2001 statement from a private chiropractor reflects 
that the veteran was treated for low back pain beginning in 
February 1985 and diagnosed as suffering from a segmental 
dysfunction of the lumbar spine caused by lumbar disc 
degeneration.  Two further doctors submitted statements in 
1999 indicating low back treatment for twelve years.  
However, none of these doctors has related the veteran's 
current low back disability to service.

The veteran's service medical records from his period of 
active duty service are entirely negative for any right 
collar bone dysfunction.  Medical history reports from the 
veteran's reserve service, dated in November 1981, December 
1986, and October 1987, reflect that he reported a history of 
a right clavicular fracture in 1977 or 1978.  However, the 
claims file is negative for any actual medical treatment in 
this anatomical area.

A report of medical history, dated in April 1973, reflects 
that the veteran reported a history of a foot fracture, 
although there is no indication of whether the right foot or 
the left foot was fractured.  Moreover, no foot abnormalities 
were noted in the report of the veteran's April 1973 service 
examination.  A service medical record dated in August 1973 
contains a notation of tendinitis of both feet, but no 
subsequent treatment for this problem is indicated.  The 
veteran's reported history of a left foot fracture is noted 
in a December 1986 medical history report, but there is no 
evidence of post-service left foot symptomatology.

In summary, the veteran has been diagnosed with degenerative 
disc disease of the lumbar spine, but there is no competent 
medical evidence relating this disability back to service.  
Moreover, this disability was apparently not first manifest 
until approximately seven years following service.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors as 
evidence of whether a preexisting abdominal condition was 
aggravated by service).  The Board further notes that there 
is no competent medical evidence whatsoever suggesting that 
the veteran currently suffers from right collar bone and left 
foot disabilities, and his reported history of in-service 
fractures has not been confirmed by the evidence of record.

Given the absence of competent medical evidence supporting 
the veteran's claims, the Board finds no basis for developing 
this case further so that a VA examination or a medical 
opinion could be provided to clarify the etiology of his 
claimed disorders.  The newly enacted provisions of 
38 U.S.C.A. § 5103A(d) (West Supp. 2001), regarding the VA's 
duty to assist in obtaining such an examination or opinion, 
apply only in cases where such development is deemed 
"necessary."  Such development is not "necessary" in this 
case because, in the absence of competent evidence supporting 
the veteran's claim, there is no reasonable possibility that 
such development would result in favorable evidence.

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as set forth in his March 2002 
VA Video Conference hearing testimony.  However, the veteran 
has not been shown to possess the medical training, 
credentials, or other expertise needed to render a diagnosis 
or a competent opinion as to medical causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran's contentions therefore do not constitute competent 
medical evidence and lack probative value.

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
degenerative disc disease of the lumbar spine, residuals of a 
right collar bone fracture, and residuals of a left foot 
fracture.  Therefore, these claims must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 



ORDER

The claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine is denied.

The claim of entitlement to service connection for residuals 
of a right collar bone fracture is denied.

The claim of entitlement to service connection for residuals 
of a left foot fracture is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

